     Case 4:19-cv-01537 Document 20 Filed on 04/30/20 in TXSD Page 1 of 8
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                   IN THE UNITED STATES DISTRICT COURT                 April 30, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                            HOUSTON DIVISION



KEVIN WILLIAMS,                         §
                                        §
                   Plaintiff,           §
                                        §
V.                                      §     CIVIL ACTION NO. H-19-1537
                                        §
FIDELITY WARRANTY SERVICES,             §
INC.,                                   §
                                        §
                   Defendant.           §




                          MEMORANDUM OPINION AND ORDER



      Plaintiff Kevin Williams         ("Plaintiff") brings this action

against defendant Fidelity Warranty Services, Inc. ("Defendant")

for state law claims based on the denial of an insurance claim. 1

Pending before the court is Defendant Fidelity Warranty Services,

Inc.'s Opposed Motion to Compel Arbitration and Motion to Dismiss

("Motion to Compel Arbitration") (Docket Entry No. 17).               For the

reasons stated below, the court will grant the motion.


                  I.   Factual and Procedural Background

      Plaintiff purchased a vehicle warranty insurance policy from

Defendant. 2     On November 13,     2017,   Plaintiff signed a "Maxcare



      Original Petition for Damages ("Original Petition"), Exhibit A
      1

to Defendant's Notice of Removal, Docket Entry No. 1-1, pp. 7-9.
      2
          Id. at 6 � 6.
    Case 4:19-cv-01537 Document 20 Filed on 04/30/20 in TXSD Page 2 of 8



Service Contract."3             The contract contains a dispute resolution
clause that states:
      This Service Contract requires binding arbitration if
      there is an unresolved dispute between You and Us
      concerning this Service Contract (including the Cost of,
      lack of or actual repair or replacement arising from a
      Breakdown). Under this Arbitration provision, You give
      up Your right to resolve any dispute arising from this
      Service Contract by a judge and/or a jury. 4
In March of 2018 Plaintiff filed a claim under the policy that was

denied. 5
      On February 21, 2019, Plaintiff filed this action in state
court alleging breach of contract and statutory claims under the
Texas Insurance Code and Texas Deceptive Trade Practices Act
( "DTPA") .6 Defendant removed the action to this court on April 26,
2019.7      On June 20, 2019, the court abated the action and ordered
Plaintiff to send pre-suit notices to Defendant as required under
the Texas          Insurance Code and DTPA. 8      On   September    4,   2019,

Defendant filed a motion to reinstate the case and to dismiss it
for Plaintiff's failure to provide pre-suit notice in accordance


      MaxCare Service Contract, Exhibit A-1 to Motion to Compel
      3

Arbitration, Docket Entry No. 17-2, p. 2.
     4
          Id. at 7       1 7.
     5
      Original Petition, Exhibit A to              Defendant's      Notice   of
Removal, Docket Entry No. 1-1, p. 7 1 7.
     6
          Id. at    5,   7-9.
     7
          Defendant's Notice of Removal, Docket Entry No. 1.
     8
          Order Granting Plea to Abate, Docket Entry No. 6.
                                         -2-
    Case 4:19-cv-01537 Document 20 Filed on 04/30/20 in TXSD Page 3 of 8



with the court's Order. 9        On September 20, 2019, the court granted
the motion to reinstate and denied the motion to dismiss. 10               On
October         10,   2019,   Defendant   filed   its   Motion   to    Compel
Arbitration. 11        Plaintiff responded on October 30,        2019, 12 and
Defendant replied on November 4, 2019. 13


                                 II.   Analysis

     Defendant argues that because Plaintiff signed the MaxCare
Service Contract,         which requires arbitration of "any and all
disputes arising" from it, the court should dismiss this action and
compel arbitration. 14        Plaintiff does not dispute the validity or
applicability of the arbitration clause but argues that Defendant
has waived its right to demand arbitration through its pretrial
litigation conduct. 15
     Waiver of a right to compel arbitration occurs when (1) the
party seeking to enforce arbitration has substantially invoked the

     9
      Defendant's Motion to Reinstate and Motion                 to   Dismiss
("Motion to Reinstate"), Docket Entry No. 8, p. 3.
     10
             Hearing Minutes and Order, Docket Entry No. 15.
     11      Motion to Compel Arbitration, Docket Entry No. 17.
      Plaintiff's Opposition to Defendant's Motion to Compel
     12

Arbitration and for Dismissal ("Plaintiff's Response"), Docket
Entry No. 18.
     13 Defendant Fidelity Warranty Services, Inc. 's Reply in Support
of Motion to Compel Arbitration and Motion to Dismiss ("Defendant's
Reply"), Docket Entry No. 19.
     1
         4
             Motion to Compel Arbitration, Docket Entry No. 17, pp. 1-2.
     15
             Plaintiff's Response, Docket Entry No. 18, pp. 1-2.
                                       -3-
    Case 4:19-cv-01537 Document 20 Filed on 04/30/20 in TXSD Page 4 of 8



judicial process and (2) thereby prejudiced the resisting party.
Nicholas v. KBR, Inc., 565 F.3d 904, 907 (5th Cir. 2009).           There is
a presumption against a finding of waiver of arbitration.             Miller
Brewing Co. v Fort Worth Distributing Co., Inc., 781 F.2d 494, 496
(5th Cir. 1986).      As such, "[t]he burden on one seeking to prove a

waiver of arbitration is a heavy one."            Sibley v. Tandy Corp., 543

F.2d 540, 542 (5th Cir. 1976).
     Plaintiff argues that Defendant has substantially invoked the
judicial process       because    of   the   following   pretrial   actions:
(1) removal of the case to federal court, (2) filing its motion to
abate,      ( 3)   filing   its   motion     to   reinstate   and   dismiss,
(3) participating in a pretrial con£erence,              (4) preparing and
filing a Rule 26(£) report, and (5) appearing before the court for
the initial conference. 16        But activity before a court is not
necessarily inconsistent with an intent to arbitrate,               even if
initiated by the party who later seeks to enforce arbitration. See
Nicholas, 565 F.3d at 908.        Invocation of judicial process means a
party "'must, at the very least, engage in some overt act in court
that evinces a desire to resolve the arbitrable dispute through

litigation rather than arbitration. '"             Petroleum Pipe Americas
Corp. v. Jindal Saw, Ltd. 575 F.3d 476, 480 (5th Cir. 2009).               For
example,     a party that seeks a decision on the merits before
attempting to arbitrate waives arbitration.            Id.


     16
          Id. at 2.
                                       -4-
   Case 4:19-cv-01537 Document 20 Filed on 04/30/20 in TXSD Page 5 of 8



     In Williams v. Cigna Financial Advisors, Inc., 56 F.3d 656
(5th Cir. 1995), the defendant moved to compel arbitration after it
"removed the action to federal court, filed a motion to dismiss,
filed a motion to stay proceedings, answered Williams' complaint,
asserted a counterclaim, and exchanged Rule 26 discovery."          56 F.3d
at 661.      The Fifth Circuit held that these actions were not a
substantial invocation of the judicial process.                 Id. at 662.
Likewise, Defendant's early-stage activities of removing the case,
participating      in   conferences,   filing   motions    to    abate    and
reinstate, and preparing a Rule 26(f) report are not substantial
invocation of the judicial process.
     A motion to dismiss that requires a decision on the merits
will typically be a substantial invocation of judicial process.
See In re Mirant Corp., 613 F.3d 584, 590-91 (5th Cir. 2010).              In
contrast, a "perfunctory motion to dismiss" before an answer is
filed typically is not.      See In re Mirant Corp., 613 F.3d at 589;
Price v. Drexel Burnham Lambert, Inc., 791 F.2d 1156, 1162 (5th
Cir. 1986).     Defendant's motion to dismiss alleged no substantive
grounds for dismissal of Plaintiff's claim - it relied solely on
Plaintiff's alleged failure to comply with the court's order to
provide statutory pre-suit notice.17 Defendant's motion to dismiss
was not a substantial invocation of judicial process because it did
not seek adjudication of Plaintiff's claim or any defense thereto


     17
          Motion to Reinstate, Docket Entry No. 8, p. 3.
                                   -5-
   Case 4:19-cv-01537 Document 20 Filed on 04/30/20 in TXSD Page 6 of 8



on the merits.      Cf., In re Mirant, 613 F.3d at 589 (holding that

seeking dismissal         on an   affirmative   defense was more than a

"'perfunctory motion[]        to dismiss"' because it "'admitt[ed]        the

initial sufficiency and completeness of the claim while asserting

other     grounds   for    avoiding   the   normal   consequences   of    that

concession'" (internal quotations omitted)).          Plaintiff has not met

its burden to demonstrate that Defendant substantially invoked

judicial process.

        Even if Defendant had substantially invoked judicial process

in a manner inconsistent with arbitration,              Plaintiff has not

demonstrated that he has been prejudiced by Defendant's actions.

Plaintiff argues,         without evidence or explanation,     that he is

prejudiced because arbitration will cost more and take longer than

litigation before the court.18          But proving prejudice based on

expense and delay requires a showing of unfairness "'that occurs

when the party's opponent forces it to litigate an issue and later

seeks to arbitrate the same issue.'"          See Republic Insurance Co. v.

PAICO Receivables, LLC, 383 F.3d 341, 346 (5th Cir. 2004).

     The court looks to three nonexclusive factors to determine

whether Plaintiff was prejudiced:           "(1) whether discovery occurred

relating to arbitrable claims; (2) the time and expense incurred in

defending against a motion for summary judgment; and (3) a party's

failure to timely assert its right to arbitrate."          Petroleum Pipe,


     18
          Plaintiff's Response, Docket Entry No. 18, p. 2.
                                      -6-
    Case 4:19-cv-01537 Document 20 Filed on 04/30/20 in TXSD Page 7 of 8



575 F.3d at 480.       The first factor weighs against a finding of
prejudice because no written discovery has yet occurred in this
action.      The second factor weighs against a finding of prejudice
because there has been no motion for summary judgment or motion to
dismiss on the merits.      The third factor weighs against a finding
of prejudice because Defendant's Notice of Removal "specifically
reserves[]     the right to compel arbitration,"          which announced
Defendant's intent to enforce arbitration. 19         Defendant filed its
Motion to Compel Arbitration less than six months after removing
the case, including three months when the case was abated. 20
Plaintiff cites no authority that moving to compel arbitration on
this schedule represents a prejudicial delay.           Plaintiff's naked
assertions that arbitration will result in added expense and delay
do not overcome the weight of the three factors that all point to

no finding of prejudice.       Nor has Plaintiff identified any other

factor that would show unfairness.            The court concludes that
Defendant has not waived its right to compel arbitration.
     Because a valid arbitration agreement exists, Plaintiff's
claims fall      within its scope,        and Defendant has not waived
arbitration, Defendant's Motion to Compel Arbitration will be



     19
          Defendant's Notice of Removal, Docket Entry No. 1, p. 4, 17.
      see id. (filed April 26, 2019); Order Granting Motion to
     20

Abate, Docket Entry No. 6 (filed June 20, 2019); Hearing Minutes
and Order, Docket Entry No. 15 (granting Defendant's Motion to
Reinstate on September 20, 2019).
                                    -7-
   Case 4:19-cv-01537 Document 20 Filed on 04/30/20 in TXSD Page 8 of 8



granted.   When all parties in an action are bound by an agreement
to arbitrate,    the court has discretion to dismiss the action.
Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir.
1992).     Because    Plaintiff's     claims   must    be   submitted     to
arbitration,    "retaining jurisdiction and staying the action will

serve no purpose."    See id.    Accordingly, the court will dismiss
the action.


                      III.   Conclusion and Order

     For the reasons explained above, Defendant Fidelity Warranty
Services, Inc.'s Opposed Motion to Compel Arbitration and Motion to

Dismiss (Docket Entry No. 17) is GRANTED.

     SIGNED at Houston, Texas, on this 30th day of April, 2020.




                                                  SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                    -8-
